Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 6, 7, and 16-20 are cancelled.
Claims 1-5 and 8-15 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-5 and 8-15 are allowable over the prior art of record.
The examiner has found that the prior art of record does not teach, suggest, or render obvious, inter alia, the specific combination of a computer-implemented method or an apparatus comprising: a memory; and at least one processor operably coupled to the memory and configured for: facilitating transfer of one or more mushroom substrates and one or more mushroom crops, at approximately a given stage of a growth cycle of the one or more mushroom crops, from (i) a first location to (ii) one or more remote growing units, wherein the given stage of the growth cycle comprises a stage prior to completion of the growth cycle; analyzing data, captured via multiple sensors within the one or more remote growing units, wherein the data comprise (i) data pertaining to the one or more mushroom substrates and (ii) data pertaining to the one or more remote growing units, and wherein the analyzing is carried out by at least one centralized server communicatively linked to the one or more remote growing units, wherein the multiple sensors comprise climate-related sensors comprising at least three of (a) one or more carbon dioxide (CO2) sensors, (b) one or more air temperature sensors, (c) one or more 02 sensors, and (d) one or more humidity sensors (major difference in the claims not found in the prior art); and transmitting, via the at least one centralized server to the one or more remote growing units, one or more instructions 

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

February 11, 2021